Citation Nr: 9908591	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  99-00 105	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the May 13, 1993, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The veteran had 
active service from April 1969 to April 1971.  


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of service connection for psychiatric and back 
disorders on January 15, 1993; a notice of disagreement was 
received by the VA with respect to that claim after 
November 18, 1988; and the veteran's attorney was retained on 
May 13, 1993, within one year of the date of the Board's 
decision. 

2.  The written fee agreement signed by the veteran and his 
attorney in May 1993 provided that no more than 20 percent of 
any past-due benefits were to be paid by the VA to the 
veteran's attorney.  

3.  An October 1998 rating decision resulted in past-due 
benefits being payable to the veteran for the period of time 
between April 9, 1990, and October 29, 1998.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
May 13, 1993 attorney fee agreement have been met.  
38 U.S.C.A. § 5904 (West 1991); 38 C.F.R. § 20.609 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past-due benefits requires:  (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
pertaining to that decision dated on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision.  See 38 U.S.C.A. 
§ 5904(c) (West 1991); 38 C.F.R. § 20.609(c) (1998).  

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of service connection for 
psychiatric and back disorders on January 15, 1993.  A notice 
of disagreement pertaining to that decision was received in 
February 1991.  The record also reflects that the veteran and 
his attorney entered into a contingent fee agreement to 
represent the veteran in connection with his claim for VA 
benefits.  (The Board would observe that the attorney fee 
agreement is undated, but the veteran's attorney filed a 
Notice of Appearance with the United States Court of Veterans 
Appeals (Court) on May 15, 1993, and that fee agreement was 
date-stamped as received in the office of the clerk on that 
same date.  As such, the Board will utilize the date of the 
Notice of Appearance as the date of the attorney fee 
agreement.)  That agreement provided that no more than 
20 percent of past due benefits was to be paid to the 
attorney for representation.  

Based on this evidence, the Board finds that the May 13, 
1993, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.  

The Board would observe that following the Board's May 13, 
1993, decision, the veteran's attorney appealed the denial to 
the Court, and the Court subsequently vacated and remanded 
the Board's decision in November 1994.  The Board remanded 
the case to the RO for additional development in 
February 1995 and May 1996, and a rating decision dated 
October 29, 1998, granted service connection for psychiatric 
and back disorders.  That rating decision resulted in 
past-due benefits being payable to the veteran for the period 
of time from April 9, 1990, to October 29, 1998.  

A December 30, 1998, letter to the veteran and his attorney 
indicated that past-due benefits had been computed at 
$131,576, and that 20 percent of that amount, or $26,215.20, 
represented the maximum past-due benefits.  Accordingly, 
based on this evidence, the Board concludes and finds that 
attorney fees based on past-due benefits are payable to the 
veteran's attorney for the time period from April 4, 1990, to 
October 29, 1998.   


ORDER

Attorney fees may be awarded from past-due benefits pursuant 
to the May 13, 1992, attorney fee agreement for the time 
period from April 9, 1990, to October 29, 1998.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs


